
	

113 S474 IS: Swaps Regulatory Improvement Act
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 474
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mrs. Hagan (for herself,
			 Mr. Toomey, Mr.
			 Warner, and Mr. Johanns)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend provisions in section 716 of the Dodd-Frank Wall
		  Street Reform and Consumer Protection Act relating to Federal assistance for
		  swaps entities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Swaps Regulatory Improvement
			 Act.
		2.Reform of prohibition
			 on swap activity assistanceSection 716 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (15 U.S.C. 8305) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (2)(B), by striking insured depository institution and inserting
			 covered depository institution; and
				(B)by adding at the
			 end the following:
					
						(3)Covered
				depository institutionThe
				term covered depository institution means—
							(A)an insured
				depository institution, as that term is defined in section 3 of the Federal
				Deposit Insurance Act (12 U.S.C. 1813); and
							(B)a United States
				uninsured branch or agency of a foreign
				bank.
							;
				(2)in subsection
			 (c)—
				(A)in the heading for
			 such subsection, by striking insured and inserting
			 covered;
				(B)by striking
			 an insured and inserting a covered;
				(C)by striking
			 such insured and inserting such covered;
			 and
				(D)by striking
			 or savings and loan holding company and inserting savings
			 and loan holding company, or foreign banking organization (as such term is
			 defined under Regulation K of the Board of Governors of the Federal Reserve
			 System (12 C.F.R. 211.21(o)));
				(3)by amending
			 subsection (d) to read as follows:
				
					(d)Only bona fide
				hedging and traditional bank activities permitted
						(1)In
				generalThe prohibition in subsection (a) shall not apply to any
				covered depository institution that limits its swap and security-based swap
				activities to the following:
							(A)Hedging and
				other similar risk mitigation activitiesHedging and other similar risk mitigating
				activities directly related to the covered depository institution's
				activities.
							(B)Non-structured
				finance swap activitiesActing as a swaps entity for swaps or
				security-based swaps other than a structured finance swap.
							(C)Certain
				structured finance swap activitiesActing as a swaps entity for
				swaps or security-based swaps that are structured finance swaps, if—
								(i)such structured
				finance swaps are undertaken for hedging or risk management purposes; or
								(ii)each asset-backed
				security underlying such structured finance swaps is of a credit quality and of
				a type or category with respect to which the prudential regulators have jointly
				adopted rules authorizing swap or security-based swap activity by covered
				depository institutions.
								(2)DefinitionsFor
				purposes of this subsection:
							(A)Structured
				finance swapThe term structured finance swap
				means a swap or security-based swap based on an asset-backed security (or group
				or index primarily comprised of asset-backed securities).
							(B)Asset-backed
				securityThe term asset-backed security has the
				meaning given such term under section 3(a) of the Securities Exchange Act of
				1934 (15 U.S.C.
				78c(a)).
							;
			(4)in subsection (e),
			 by striking an insured and inserting a covered;
			 and
			(5)in subsection
			 (f)—
				(A)by striking
			 an insured depository and inserting a covered
			 depository; and
				(B)by striking
			 the insured depository each place such term appears and
			 inserting the covered depository.
				
